                           Case 4:16-cv-07387-JSW Document 137 Filed 06/17/20 Page 1 of 4




                    1 KEITH GILLETTE
                        California State Bar No. 191082
                    2 Keith.Gillette@lewisbrisbois.com
                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 2185 N. California Boulevard, Suite 300
                        Walnut Creek, CA 94596-3577
                    4 Telephone: 925.357.3448
                        Facsimile: 925.478.3260
                    5
                        Mark R. Figueredo
                    6 California State Bar No. 178850
                        mrf@structurelaw.com
                    7 Ethan G. Solove, Esq.
                        California State Bar No. 308026
                    8 esolve@structurelaw.com
                        STRUCTURE LAW GROUP
                    9 1754 Technology Drive, Suite 135
                        San Jose, CA 95110
                   10 Telephone: 408.441.7500
                        Facsimile: 408.441.7501
                   11
                        Attorneys for Defendant and Counter-Plaintiff
                   12 INDYZEN, INC. and Defendant PRAVEEN
                        NARRA KUMAR
                   13
                   14                                     UNITED STATES DISTRICT COURT
                   15                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                   16
                   17 PARKRIDGE LIMITED and MABEL MAK,                  CASE NO. 4:16-cv-07387-JSW
                   18                       Plaintiffs                  STIPULATION TO EXTEND TIME FOR
                                                                        PARTIES TO FILE RESPONSIVE
                   19             vs.                                   PLEADINGS AND EXCHANGE INITIAL
                                                                        DISCLOSURES; ORDER THEREON
                   20 INDYZEN, INC. and PRAVEEN NARRA
                        KUMAR,                                          [THIRD REQUEST]
                   21
                                            Defendants.
                   22
                        INDYZEN, INC.,
                   23
                                            Counter-Plaintiff,
                   24
                                  vs.
                   25
                        PARKRIDGE LIMITED, BOON GLOBAL,
                   26 LIMITED, F8 VIETNAM COMPANY
                      LIMITED, CALIFORNIA FITNESS &
                   27 YOGA CENTERS COMPANY LIMITED,
LEWIS              28
                        and RANDY DOBSON.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-7170-4953.2
                            Case 4:16-cv-07387-JSW Document 137 Filed 06/17/20 Page 2 of 4




                    1                      Counter-Defendants.
                    2
                    3
                    4                                             STIPULATION
                    5
                    6            IT IS HEREBY STIPULATED by and among defendants and counter-claimants,
                    7 INDYZEN, INC. and PRAVEEN NARRA KUMAR (“Defendants”) and plaintiffs PARKRIDGE
                    8 LIMITED and MABEL MAK (“Plaintiffs”), through their respective counsel, that this Court: (a)
                    9 Extend the deadline to file their respective responsive pleading to Plaintiffs’ First Amended
                   10 Complaint and Plaintiffs’ deadline to file their responsive pleading to Defendants’ Counterclaim
                   11 to July 2, 2020; and (b) extend the deadline for the parties to exchange initial disclosures to July
                   12 15, 2020.
                   13            This is Defendants’ third request to extend these deadlines and this extension will not
                   14 impact any other deadlines or hearings in this matter. The additional time is needed because lead
                   15 trial counsel, Keith Gillette, moved from Bullivant Houser Bailey PC. Mr. Gillette will continue
                   16 to represent defendants at Lewis Brisbois Bisgaard & Smith LLP, his new law firm.
                   17 ///
                   18 ///
                   19 ///
                   20 ///
                   21 ///
                   22 ///
                   23 ///
                   24 ///
                   25 ///
                   26 ///
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-7170-4953.2                                  2
                           Case 4:16-cv-07387-JSW Document 137 Filed 06/17/20 Page 3 of 4




                    1 The substitution of counsel was filed, and the order granting substitution was signed by This
                    2 Honorable Court May 29, 2020. Despite diligent efforts to have file materials transferred,
                    3 Defendants require this additional time to transition and transfer the files to Mr. Gillette at his new
                    4 law firm.
                    5 DATED: June 17, 2020
                    6
                                                                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    7
                    8
                                                                      By /s/ Keith Gillette
                    9                                                    Keith Gillette
                                                                         Attorneys for Defendant and Counter-Plaintiff
                   10                                                    INDYZEN, INC. and Defendant PRAVEEN
                                                                         NARRA KUMAR
                   11
                   12 DATED: June 17, 2020                            CALLAGY LAW, P.C.

                   13
                                                                      By: _/s/ Michael J. Smikun ____________________
                   14                                                         Michael J. Smikun
                   15                                                         Attorneys for Plaintiffs and Counter-
                                                                              Defendants PARKRIDGE LIMITED and
                   16                                                         MABEL MAK

                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-7170-4953.2                                 3
                           Case 4:16-cv-07387-JSW Document 137 Filed 06/17/20 Page 4 of 4



                                                                      ORDER
                    1
                    2            Pursuant to the parties’ Stipulation and good cause appearing:
                    3
                                 IT IS HEREBY ORDERED that the deadline to file the parties’ respective responsive
                    4
                    5 pleading to Plaintiffs’ First Amended Complaint and Plaintiffs’ deadline to file their responsive
                    6 pleading to Defendants’ Counterclaim is extended to July 2, 2020; and (b) the deadline for the
                    7 parties to exchange initial disclosures is extended to July 15, 2020.
                    8
                    9 DATED: June _____, 2020
                   10                                                 By
                                                                           HON. JEFFREY S. WHITE
                   11                                                      UNITED STATES DISTRICT JUDGE
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-7170-4953.2                                   4
